Citation Nr: 1100314	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  10-10 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an initial, compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1954 to July 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The 
Veteran's file has since been transferred to the RO in 
Indianapolis, Indiana.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Audiological evaluations reflect that the Veteran's service-
connected bilateral hearing loss has been manifested by no worse 
than Level I hearing impairment in the right ear and Level I 
hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.150, 3.321, 3.385, 4.3, 
4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment 
of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010).  Under the VCAA, when VA receives 
a complete or substantially complete application for benefits, it 
is required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and, 
(3) that the claimant is expected to provide.  

In this case, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).  Prior to the initial adjudication of the Veteran's 
claim, the RO informed the Veteran of the information necessary 
to substantiate his claim by a letter dated in April 2009.  At 
that time, the Veteran was informed of the evidence VA would seek 
on his behalf and the evidence he was expected to provide.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.  The letter also provided the general criteria 
for the assignment of disability ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  

The Board next notes that the Veteran is challenging the initial 
evaluation assigned following the grant of service connection for 
his ocular disorder.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability evaluation has been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).   Thus, because the notice that the Veteran was provided 
before service connection was granted was legally sufficient, 
VA's duty to notify in this case has been satisfied.  

The Veteran's service treatment records and pertinent post-
service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, 
there is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  In July 2008, the Veteran stated 
that he had no other information or evidence to give to VA to 
support his claim.

Further, the duty to assist includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).  In this case, the Veteran 
was afforded a VA examination in connection with his claim in May 
2009.  To that end, when VA undertakes to provide a VA 
examination, it must ensure that the examination is adequate.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
examination results obtained in this case are adequate, as the 
examination report is predicated on a reading of pertinent 
medical records and provided findings relevant to the applicable 
rating criteria.  

The Board notes that the Veteran's representative has asserted 
that the Veteran's statement contained within his notice of 
disagreement (NOD), dated July 2009, warrants consideration by 
the Board for a remand and new VA examination to determine the 
Veteran's current level of hearing loss.  See Appellant's Brief, 
p. 3.  However, the Board finds that the Veteran's statement does 
not suggest a worsening of his hearing since the May 2009 VA 
examination.  Instead, the Veteran's statement that, "I can not 
hear that well," is construed as a statement in support of his 
claim, not as a statement that he has had a perceptible decline 
in hearing ability within two months of his VA examination.  
Further, the duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination with respect to the issue 
on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are based upon the average impairment of 
earning capacity as contemplated by the schedule for rating 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  See Schafrath v. 
Derwinski, 1 Vet. App. at 594.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  In cases 
in which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the Veteran.  See 38 C.F.R. § 4.3 (2010). 

Where, as in the Veteran's case, an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Court has held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Id.  In this case, the 
evidence of record does not establish additional, distinct time 
periods where the Veteran's service-connected disability resulted 
in symptoms that would warrant staged ratings.

With respect to the Veteran's service-connected bilateral 
sensorineural hearing loss, the Rating Schedule provides a table 
for rating purposes to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a State-
licensed audiologist including a controlled speech discrimination 
test (Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average which 
is the sum of the puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz (divided by four).  See 38 C.F.R. Part 4; see also 
38 C.F.R. § 4.85, Table VI (2010).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  See 38 
C.F.R. § 4.85, Diagnostic Code 6100.  The horizontal row 
represents the ear having the poorer hearing, and the vertical 
column represents the ear having the better hearing.  See Id.  

Notwithstanding the above, regulations codified at 38 C.F.R. § 
4.86 provide for two provisions for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under section 4.85, due to the fact that the 
speech discrimination test may not reflect the severity of 
impairment of communicative functioning which these veterans 
experience.  Under 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) is 55 decibels or more, VA will determine 
the Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher numeral.  
Also, when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, VA will determine 
the Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher numeral.  
See 38 C.F.R. § 4.86(b) (2010).  However, based on the 
audiometric findings described below, neither of these provisions 
applies to the Veteran's situation. 

A review of the evidence of record reveals that the Veteran was 
afforded a VA audiological examination for compensation purposes 
in April 2009.  Following an audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
35
45
30
LEFT
5
15
35
45
45

The puretone threshold average was 35 in the Veteran's right ear 
and 35 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent, bilaterally.  Under the 
applicable schedular criteria, the findings above represent Level 
I hearing impairment in the right ear and Level I hearing 
impairment in the left ear, under Table VI.  

When combined on Table VII, the Level I designation of the right 
ear, coupled with the Level I designation of the right ear result 
in a non-compensable disability rating based on the results of 
the April 2009 VA examination.  Although the Veteran claimed that 
he was unable to hear well, the mechanical application of the 
rating criteria nevertheless results in no more than a non-
compensable rating for bilateral hearing loss.  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.

The Board has also reviewed the Veteran's VA outpatient treatment 
records that show treatment for hearing loss.  In February 2008, 
the Veteran's ear canals were inspected.  Canals were clear of 
cerumen.  He reported problems understanding speech in the past 
year or two.  Unlike the VA examination report, the outpatient 
treatment report did not include an audiogram or the 
comprehensive information necessary to evaluate the Veteran's 
disability in the context of the rating criteria.  Thus, the 
records do not contain sufficient evidence by which to assign a 
higher rating.

It is important to note that the results of the above audiometric 
testing do not signify the absence of a disability associated 
with the Veteran's bilateral hearing loss.  However, the degree 
to which this disability affects the average impairment of 
earnings, according to the Rating Schedule, results in a non-
compensable disability rating.  See Id.; 38 U.S.C.A. § 1155.  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As 
such, a compensable evaluation for the Veteran's service-
connected bilateral hearing loss is not warranted.

The above determination is based upon consideration of applicable 
rating provisions.  The VA examination report described the 
effects of the Veteran's hearing impairment on his daily life.  
See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted 
by the April 2009 examiner that the Veteran has trouble hearing 
the television.  Such effects do not take the Veteran's case 
outside the norm as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2010).  The symptoms of his disability have been 
accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral for 
a determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

With respect to the Veteran's claim, the Board has also 
considered his statements that his disability warrants a higher 
rating.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from weight 
and credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the latter is a factual determination going to the 
probative value of the evidence to be made after the evidence has 
been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of his 
hearing disorder according to the appropriate diagnostic code.  
Such competent evidence concerning the nature and extent of the 
Veteran's service-connected hearing disability has been provided 
by the VA examiner who has examined him during the current appeal 
and who has rendered a pertinent opinion in conjunction with the 
evaluation.  The medical findings (as provided in the examination 
report) directly address the criteria under which this disability 
is evaluated.  As such, the Board finds these records to be the 
only competent and probative evidence of record and thus, are 
accorded greater weight than any of the Veteran's subjective 
evidence of complaints of increased symptomatology.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In light of the foregoing, the Board finds that a higher rating 
is not warranted on any basis for the Veteran's bilateral hearing 
loss.  In determining whether higher ratings are warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert, 
1 Vet. App. at 49.  In this case, the preponderance of the 
evidence is against a compensable rating for bilateral hearing 
loss.  Accordingly, the Veteran's claim must be denied.


ORDER

Entitlement to an initial, compensable evaluation for bilateral 
hearing loss is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


